On a motion for a rehearing, John W. Cary, for the appellant, insisted that the testimony of Burmeister, improperly admitted, had been strongly relied upon by plaintiffs’ attorneys in their argument to the jury, was well adapted to influence the jury unfavorably for defendant, and did in fact so influence them; and that whenever improper evidence has been admitted, and the jury were not afterwards directed to disregard it, the presumption is that they were influenced by it, if they have found for the party introducing it. Castleman v. Griffin, 13 Wis., 535; Remington v. Bailey, id., 333; Johanneson v. Borschenius, 35 id., 131; Robbins v. Harvey, 5 Conn., 335. In support of the view that the testimony here in question was improper, and must be supposed to have prejudiced the defendant, counsel cited Tennant v. Hamilton, 7 Cl. & Fin., 122.
W. C. Williams, in reply, contended that a judgment will not be reversed for errors occurring on the trial, where it is clear from the whole record that the verdict and judgment could not properly have been other than they were (Manny v. Glendinning, 15 Wis., 53, and cases there cited); and in particular that there will be no reversal for the improper admission of testimony, if the facts sought to be proven by it were clearly established by other evidence (Spencer v. R. R. Co., 17 Wis., 488, and cases cited in V. & B.’s notes; Roach v. Menomonie, 24 id., 527); and that this case came within these rules.
The motion for a rehearing was denied.